Filed Pursuant to Rule 424(b)(3) Registration File No. 333- 205893 MVP REIT II, INC. SUPPLEMENT NO. 1, DATED MAY 19, 2016, TO THE PROSPECTUS DATED APRIL 6, 2016 This document supplements, and should be read in conjunction with, the prospectus of MVP REIT II, Inc., a Maryland corporation, dated April 6, 2016. As used herein, the terms “we,” “our” and “us” refer to MVP REIT II, Inc. and its subsidiaries. The purpose of this supplement is to disclose: • our Quarterly Report on Form 10-Q for the period ended March 31, 2016. Quarterly Report on Form 10-Q The prospectus is hereby supplemented with our Quarterly Report on Form 10-Q for the period ended March 31, 2016, as filed with the Securities and Exchange Commission on May 16, 2016, a copy of which, excluding exhibits, is attached to this Supplement No. 1 as Appendix A. Appendix A MVP REIT II, Inc. Quarterly Report on Form 10-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-205893 MVP REIT II, INC. (Exact name of registrant as specified in its charter) MARYLAND 47-3945882 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 12, SAN DIEGO, CA 92130 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number: (858) 369-7959 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] As of May16, 2016 the registrant had727,993 shares of common stock outstanding. Table of Contents TABLE OF CONTENTS Page Part I FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 1 Condensed Balance Sheets as of March 31, 2016 (unaudited) and December 31, 2015 1 Condensed Statements of Operations and Comprehensive Income (Loss)for the three months ended March 31, 2016 (unaudited) 2 Condensed Statements of Stockholders’ Equity for the three months ended March 31, 2016 (unaudited) 3 Condensed Statements of Cash Flows for the three months ended March 31, 2016 (unaudited) 4 Notes to Condensed Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 31 Part II OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A.
